Citation Nr: 0212552	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  01-02 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for mechanical mid and 
low back pain secondary to joint dysfunction and myofascial 
pain syndrome (a mid and low back disorder).

2.  Entitlement to a disability evaluation higher than 10 
percent from October 28, 1997 to July 31, 1998, and for a 
disability evaluation higher than 20 percent from July 31, 
1998, for a service-connected recurrent cervical spine 
disorder.


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from May 1992 to May 1996.  

This matter came before the Board of Veterans' Appeals 
(Board) from a June 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C. that established service connection for a recurrent 
cervical spine disorder and denied service connection for a 
low back disorder.  By RO decision of August 1999, a 10 
percent evaluation was assigned for the recurrent cervical 
spine disorder effective October 28, 1997, and by May 2000 
decision, a 20 percent evaluation was assigned effective July 
31, 1998.  As such, the issues in appellate status are as 
listed above. 


FINDINGS OF FACT

1.  The objective evidence does not demonstrate that the 
veteran injured his mid or low back in service, that he 
suffers from a mid and low back disorder related to service, 
or that he suffers from arthritis of the mid or low back that 
became manifest to a compensable degree within a year of his 
separation from service.

2.  For the period from October 28, 1997, the veteran's 
service-connected cervical spine disability is primarily 
manifested by a moderate limitation of motion.


CONCLUSIONS OF LAW

1.  A mid and low back disorder was neither incurred in nor 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2001).

2.  The criteria for an (initial) evaluation of 20 percent 
but no higher, from October 28, 1997, for a recurrent 
cervical spine disorder, have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5290 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that law enacted during the course of this 
appeal, and its implementing regulations, essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that during the course of this appeal the 
veteran was provided with a Statement of the Case and 
Supplemental Statements of the Case which provided more than 
adequate notification of the information and medical evidence 
necessary to substantiate the claim.  

Thus, the veteran has been advised of the evidence necessary 
to substantiate his claim, and his claims were considered by 
the RO subsequent to the enactment of the liberalizing law.  
It is also noted that a VA orthopedic examination was 
accomplished in January 2002, and the RO had offered to 
assist the veteran in gathering any private medical records 
(see, for e.g., the December 5, 2001 letter).  Therefore, the 
facts relevant to these claims have been properly developed 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA or implementing regulations.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding these claim.


I.  Entitlement to service connection for a mid and low 
disorder.

The veteran and his representative contend, in substance, 
that the veteran suffers from a mid and low back disorder as 
a result of his active service.  Specifically, they contend 
that the veteran's mid and low back disorder resulted from a 
motor vehicle accident the veteran was involved in service. 

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service; and for certain chronic diseases, such as arthritis, 
a presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service, one year for 
arthritis.  The presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

As noted above, the veteran served on active duty from May 
1992 to May 1996.  A review of his service medical records 
reveals that they are negative regarding treatment for or a 
diagnoses of a mid and low back disorder.  

These records do contain entries referring to a motor vehicle 
accident that occurred on June 10, 1995.  A record dated on 
June 12, 1995 indicates that the veteran was seen complaining 
of neck pain due to the accident and that pain had been 
increasing.  It was noted in a June 15, 1995 record that the 
veteran suffered no loss of consciousness, did not hit his 
head, but did have a stiff neck and developed a occipital 
headache.  There is no indication whatsoever that the veteran 
injured his mid or low back, or ever sought treatment for mid 
or low back pain or stiffness, the result of this accident or 
otherwise during his service.  The report of the veteran's 
service separation examination in March 1996 included a 
clinical evaluation wherein the veteran's spine was normal 
except for the neck disability.

Post service evidence includes records from Philip P. 
Connolly, D.C.  In a July 1998 letter, he noted that he 
treated the veteran for an exacerbation of mid and low back 
pain, which the veteran described as constant and related to 
the inservice motor vehicle accident.  Dr. Connolly noted 
that on examination lumbar ranges of motion were essentially 
normal with pain elicited on end range of flexion in the L3 
through L5 paraspinal area.  Neurologically, the veteran was 
intact, and examination was unremarkable for disc or nerve 
root irritation of the lumbar spine.  Pain, spasm, and 
multiple trigger points in the middle trapezii and bilateral 
thoracolumbar paraspinal muscles was noted, as was joint 
dysfunction in the T3-4, T7-8, and L4-5 motion segments.  The 
relevant diagnosis noted was mechanical mid and low back pain 
secondary to joint dysfunction and myofascial pain syndrome.  
Follow up outpatient treatment notations dated from August to 
December 1998 by Dr. Connolly reflect complaints of continued 
back pain.  

In a May 2000 progress report, Dr. Connolly indicates that 
the veteran has related that he has dealt with mid and low 
back pain since the inservice motor vehicle accident.  Dr. 
Connolly noted that the veteran continues to receive 
treatment from him for periodic exacerbations of low back 
symptoms.  He pointed out that while he had not reviewed the 
veteran's service medical records, his history possibly 
related the onset of pain to the motor vehicle accident in 
service.  In an April 2001 memorandum, Dr. Connolly indicated 
that the veteran has been under his care since July 1998 for 
mid and low back injuries sustained as a result of the 
inservice motor vehicle accident, and that these injuries 
were consistent with the motor vehicle accident as the 
veteran continues to suffer from mid and low back pain.

A VA orthopedic examination was accomplished in January 2002, 
the report of which indicates that the claims folder was 
carefully reviewed, to include the records from Dr. Connolly.  
The examiner noted that the veteran was involved in a June 
1995 accident at which time he had neck pain and headaches, 
but no other symptoms.  He noted that there was no subsequent 
evidence of treatment in service.  

It was noted that the veteran related that he was being 
treated by Dr. Connolly and that he has had low back pain 
which has been steady and more severe during the past year, 
with pain in the buttocks occasionally in the sciatic 
distribution.  The examiner noted, however, that there was no 
record of treatment for low back pain during military service 
or during the presumptive period.  The veteran denied 
subsequent traumas or injuries, and noted that he misses two 
days of work every six months because of flare-ups of low 
back pain.  Physical examination of the low back revealed no 
paravertebral muscle spasm and flexion to 90 degrees with 
complaints of stiffness at that point, lateral bending to 40 
degrees bilaterally, and lateral rotation to 40 degrees 
bilaterally.  

As a result of this examination, the veteran was diagnosed 
with, among other things, a chronic lumbar strain which the 
examiner noted seemed to be his most significant problem 
(according to the veteran).  The examiner noted, however, 
that there was no history of low back symptoms at the time of 
the motor vehicle accident, in follow up treatment records, 
during the remainder of the veteran's military service, or 
during the presumptive period.  He also (essentially) noted 
that a much less significant thoracic strain was also not 
indicated.  The examiner therefore opined that it was much 
less likely than not that a mid and (or) low back disability 
is related to the veteran's military service including the 
accident.  

Again, the veteran and his representative contend that the 
veteran suffers a mid and low back disorder as a result of 
his active service, specifically from a motor vehicle 
accident of June 1995.  Taking into account all of relevant 
evidence discussed above, however, the Board finds that 
service connection is not warranted for this disability.

In this regard, the Board again notes that the service 
medical records are completely negative for treatment or 
diagnoses of a mid or low back disorder or injury as a result 
of the June 1995 accident or otherwise, and the post service 
evidence does not indicate that arthritis of the thoracic 
spine or low back was diagnosed, to a compensable degree or 
otherwise, within a year of the veteran's separation from 
service.  The first medical indication that the veteran 
suffered from any back disability was dated in July 1998, in 
the records from Dr. Connolly.

In addition, there is no competent evidence of record that 
otherwise shows that the veteran's current mid and low back 
disorder are related to his service, particularly the June 
1995 accident.  Regarding the statement from Dr. Connolly to 
the effect that the veteran's mid and low back injuries were 
consistent with and/or possibly caused by the motor vehicle 
accident, the Board notes that this was based on an 
unsubstantiated history provided by the veteran to the effect 
that he injured his mid and low back at the time of the 
accident.  Clearly, the service medical records do not 
support this history.  In addition, the veteran's service 
medical records were not reviewed by Dr. Connolly, as noted 
above.  In any event, the Board is not bound to accept a 
medical opinion when an examiner relies on medical history 
provided solely by the veteran.  See Black v. Brown, 5 Vet. 
App. 177 (1993).

Along these lines, it is pointed out that the veteran's 
statements to the effect that his mid and low back disorder 
was caused by the June 1995 accident, without supporting 
medical evidence (and he does not have the requisite medical 
training or expertise), is not competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  

The Board assigns more weight and validity to the findings 
made on evaluation of January 2002, as the examiner reviewed 
the veteran's claims folder, including records from Dr. 
Connolly, and provided a detailed explanation as to why is 
was not likely that the veteran's mid and low back disorder 
was related to his military.  See Winsett v. West, 11 Vet. 
App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) 
(unpublished decision), cert. denied 120 S. Ct. 1252 (2002) 
(it is not error for the Board value one medical opinion over 
another, as long as a rationale basis for doing so is given).

The bottom line in this matter is that there is no medical 
evidence indicating or even suggesting that the veteran 
suffered injuries to his mid and low back as a result of the 
June 1995 motor vehicle accident, that he was otherwise 
treated for such injuries or disabilities while in service, 
or that he was diagnosed with mid or low back disorder 
arthritis within a year of his separation from service; and, 
there is no competent medical evidence demonstrating that a 
current mid and low back disorder is otherwise related to 
service.  

The preponderance of the evidence is against the claim that 
the veteran suffers from a mid and low back disorder that is 
related in any way to his active duty service.  As such, the 
legal criteria for service connection for this disability 
have not been met.  As the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine does 
not apply, and service connection for a mid and low back 
disorder must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


II.  Entitlement to a disability evaluation higher than 10 
percent from October 28, 1997 to July 31, 1998, and for a 
disability evaluation higher than 20 percent from July 31, 
1998, for a service-connected recurrent cervical spine 
disorder.

Service connection was established for a recurrent cervical 
spine disorder in the currently appealed June 1998 RO 
decision.  The RO determined that the evidence of record 
sufficiently demonstrated that the veteran's cervical spine 
disorder was related to the June 1995 inservice motor vehicle 
accident.  As noted above, a 10 percent evaluation was 
ultimately assigned effective October 28, 1997 (the date the 
claim was filed, see 38 C.F.R. § 3.400 (2001)), and 
thereafter, in a May 2000 decision, the RO granted a 20 
percent disability evaluation for this disability effective 
July 31, 1998, based on evidence discussed below.  

The relevant evidence of record consists of the private 
records from Dr. Connolly and the January 2002 VA examination 
report.  In his July 31, 1998 letter, Dr. Connolly indicated 
that the veteran also complained of a chronic, recent 
increase in intensity and frequency of neck pain with 
radiation to the right shoulder.  He denied paresthesias and 
weakness to the extremities.  Physical examination also 
revealed that cervical range of motion was restricted 
particularly in right lateral bending and rotation with right 
sided neck pain.  As noted above, the veteran was intact 
neurologically.  Joint dysfunction was noted in the C5-6 and 
C6-7 motion segments, and the relevant diagnoses listed by 
Dr. Connolly were mechanical neck pain secondary to joint 
dysfunction and myofascial pain syndrome and congenital 
anterior and posterior fusion of C6-7 likely complicating 
neck and upper back pain. 

Follow up outpatient treatment notations dated from August to 
December 1998 by Dr. Connolly reflect continued complaints of 
neck pain.  In the May 2000 progress report, Dr. Connolly 
also noted that the veteran has dealt with neck pain since 
the inservice motor vehicle accident and that the most 
significant complication to his complaint was a pre-existing 
yet asymptomatic congenital fusion anterior and posterior of 
C6 and C7.  He noted that this predisposed the veteran to 
having marked limitation in cervical spine motion as well as 
clear demonstrable deformity of the vertebral body that is 
contributing to the limitation of motion.  Dr. Connolly 
pointed out that it was not uncommon that the symptoms caused 
by neck injuries such as the one sustained by the veteran go 
through periods of exacerbations and remissions.  In an April 
2001 memorandum, Dr. Connolly noted that the veteran 
continued to suffer from neck pain.  

As noted above, a VA orthopedic examination was accomplished 
in January 2002.  During this examination, the veteran 
related that overall his neck pain has decreased since he 
began treatment with Dr. Connolly in 1998.  He described the 
pain as an ache with some radiation toward the occiput and 
also the proximal shoulder areas.  The veteran noted that he 
treats neck symptoms without medication but by stretching it 
on a nightly basis.  Physical examination revealed no 
cervical muscle spasm, lateral neck flexion to 40 degrees 
bilaterally, lateral rotation to 45 degrees bilaterally, and 
anterior flexion to 90 degrees.  There was no weakness in the 
arms, deep tendon reflexes were 2+ and symmetrical, and tests 
of coordination  and sensation were intact.    

The relevant diagnosis given was chronic cervical strain, and 
the examiner noted that "[g]iven the fatigability and 
continued treatment, lack of endurance would classify the 
functional limitation above the mild range, to, at best, 
moderate."  

The veteran and his representative contend, in substance, 
that a disability evaluation higher than the 10 percent 
evaluation initially assigned following the grant of service 
connection for the recurrent cervical spine disorder is 
warranted, and that an evaluation higher than 20 percent is 
warranted from July 31, 1998.

At the outset, the Board notes that the United States Court 
of Appeals for Veterans Claims (hereinafter the Court) has 
observed that there is a distinction between a claim based on 
the veteran's dissatisfaction with the initial rating (a 
claim for an original rating) and a claim for an increased 
rating.  It was also indicated that in the case of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged rating."  Fenderson v. West, 12 Vet. App. 119 
(1999).  That said, the Board acknowledges in this matter the 
RO has engaged in staged rating.
 
It is pointed out that disability evaluations are determined 
by the application of a schedule of ratings which is based on 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2001).

As noted, the 10 percent evaluation was in effect from 
October 28, 1997 until July 31, 1998, when a 20 percent 
evaluation became effective.  The Board points out that the 
veteran's recurrent cervical spine disorder is and has been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2001).  Under this code, a 10 percent evaluation 
contemplates slight limitation of cervical spine motion , a 
20 percent evaluation contemplates moderate limitation of 
cervical spine motion, and a 30 percent evaluation is 
warranted under this code for severe limitation of said 
motion.

The Board further notes that the Court has expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities when evaluating increased rating 
claims for orthopedic disabilities.  In the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1996), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45 .  It was also held that the provisions 
of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

Taking into account all of the evidence set out above, and 
resolving all doubt in the veteran's favor, the Board finds 
that a 20 percent evaluation is warranted effective October 
28, 1997.  The Board notes that while there is no relevant 
medical evidence actually dated prior to July 1998, the 
evidence in general suggests that prior to July 1998 the 
recurrent cervical spine disorder was manifested by a 
moderate limitation of motion, when considering pain or other 
functional limitation associated with the disability.  

The Board also finds, however, that the preponderance of the 
evidence is against an initial evaluation higher than 20 
percent for the service-connected recurrent cervical spine 
disorder to include at any time subsequent to July 1998.  The 
evidence does not demonstrate that this disability is 
manifested by a severe limitation of motion; rather, the 
objective evidence, particularly the findings noted on 
examination of January 2002 (showing essentially full 
cervical spine flexion, but with fatigability and pain), 
demonstrate that this disability is primarily manifested by a 
moderate limitation of motion.

The Board has certainly considered, as pursuant to DeLuca, 
the pain or other functional limitation associated with the 
veteran's recurrent cervical spine disorder in rating this 
disability; however, pain was not shown to limit such motion 
to more than a moderate degree (as clearly noted by the 
examiner in January 2002), and as such, a 30 percent 
evaluation under Diagnostic Code 5290 is not warranted. 

Finally, the veteran has noted some radiation of neck pain to 
his shoulders.  However, the objective evidence does not 
establish that there is a neurologic component associated 
with this disability.  In fact, Dr. Connolly found the 
veteran to be intact neurologically, and ion VA examination 
there was no weakness in the veteran's extremities and 
sensation was intact.  As such, a higher evaluation under an 
appropriate code (for example, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 , intervertebral disc syndrome, which will be 
revised effective September 23, 2002) is not for 
consideration.  


ORDER

Entitlement to service connection for a mid and low back 
disorder is denied.

Subject to the regulations applicable to the payment of 
monetary benefits, entitlement to an (initial) evaluation of 
20 percent, for the period from October 28, 1997, is granted; 
to this extent, the veteran's claim is granted



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

